Citation Nr: 0007046	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-27 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1962 
to September 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied the 
benefit sought.

In July 1998 and May 1999, the Board remanded this case for 
additional evidentiary development.  The RO complied with the 
Board's Remand instructions; therefore, this case is ready 
for appellate review.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the report of the 1999 VA examination indicated 
that the appellant was being evaluated for service connection 
for post-traumatic stress disorder (PTSD).  It is unclear 
whether it is the appellant's intention to specifically raise 
a claim for service connection for PTSD.  Since a claim for 
PTSD is based on different laws and regulations, such a claim 
is not considered part of the general claim for service 
connection for a psychiatric disorder that is on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  The appellant is hereby advised of the 
need to file a formal claim with the RO if he wishes to file 
such a claim.  


FINDINGS OF FACT

1.  The appellant currently has major depression and a 
personality disorder.  

2.  There is no evidence of incurrence of psychosis during 
service or within the year after the appellant's discharge 
from service.

3.  The appellant's current major depression is not related 
to disease or injury in service.

4.  The appellant did not incur a superimposed disease or 
injury during service that resulted in disability with 
respect to his personality disorder. 

5.  The appellant's claim is not plausible.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not well grounded, and there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999). It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (1999).  Service connection for a psychosis, 
such as major depression, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999).  

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical and personnel 
records, private medical records from Sacred Heart Hospital 
and Springfield Hospital, the report of a VA examination 
conducted in 1999, a letter from the Board for Correction of 
Naval Records, and the appellant's contentions.  The Board 
notes that the appellant maintains that he received 
psychiatric treatment during service in 1963.  Despite 
repeated requests to appropriate sources, such treatment 
records have not been obtained.

The appellant's service medical records show no complaints of 
or treatment for psychiatric symptomatology.  In May 1963, he 
was arrested on suspicion of larceny and malicious mischief.  
It was noted that he was released pending psychiatric 
examination; there is no record that such an examination was 
ever conducted.  The appellant was subsequently found guilty 
for two periods of unauthorized absence in May and June 1963 
and sentenced to two months confinement.  He was confined to 
the Marine Barracks in Philadelphia beginning in June 1963 
and then discharged from service in September 1963.  He 
initially received an undesirable discharge because he had 
pled guilty to the charge of grand larceny and breaking and 
entering, even though this was subsequently stricken and he 
was placed on probation.  Based on his allegations of "error 
and injustice," his discharge was upgraded to a general 
discharge under honorable conditions by the Board for 
Correction of Naval Records in June 1972.  

The appellant alleges that from the time of his discharge in 
1963 until his discharge was upgraded in 1972, he suffered 
from depression, anxiety, and mental anguish.  He maintains 
that he had a low opinion of himself during this time period 
and that he became antisocial.  He maintains that he did 
receive psychiatric treatment while confined in Philadelphia.  
He also argues that he was discharged from service for "no 
reason" and that his court-martial sentence indicated that 
he was to return to duty after his period of confinement.  
However, based on his military personnel records, the charges 
leading to his confinement (periods of unauthorized absence) 
and the reason for his discharge (guilty plea to a civilian 
charge) were different offenses, and the fact that he was 
allegedly supposed to return to duty after his period of 
confinement is irrelevant to the circumstances surrounding 
his discharge. 

The appellant currently has recurrent major depression.  His 
service medical records do not show treatment for psychiatric 
symptomatology, and his discharge examination showed no 
pertinent abnormalities.  However, the appellant maintains 
that he experienced psychiatric symptoms during service and 
that he received treatment for these symptoms.  His 
statements are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

Even if the Board were to assume that the appellant's 
statements constitute sufficient evidence of incurrence of a 
disease or injury during service, there is no competent 
medical nexus evidence to associate his current psychiatric 
disorder with a disease or injury during service.  The 
medical evidence does not show diagnosis of an acquired 
psychiatric disorder (major depression) until 1999, which was 
more than 35 years after the appellant's discharge from 
service.  So incurrence in service is not factually shown.  
Although the appellant was hospitalized in 1973 and 1974, the 
only diagnoses at that time were alcohol addiction and 
personality disorder.  Therefore, there is no evidence 
showing that a chronic psychiatric disorder was present prior 
to 1999.  At no time has a medical professional indicated 
that the appellant's current major depression is in any 
manner related to his military service or that it began 
during service.  In fact, the VA examiner in 1999 concluded 
that the appellant's major depression is the result of 
current stressors that are unrelated to the stressors he 
reportedly experienced during service. 

Moreover, the appellant is not entitled to presumptive 
service connection for major depression.  The appellant 
contends that this condition was manifested in the year 
following his discharge from service.  There is no medical 
evidence to support that contention.  As indicated above, the 
earliest hospitalization in 1973 yielded diagnoses only of 
alcohol addiction and a personality disorder.  The medical 
evidence shows that he was first found to have a psychiatric 
disorder more than 35 years after his discharge from service.  
The appellant does not allege that he received any 
psychiatric treatment between his periods of hospitalization 
in the early 1970s and the VA examination in 1999. 

The Board notes that the 1999 VA examiner also stated that 
the appellant did suffer from depression from 1963 until 
1972, which was directly related to what happened during 
service and the events that led to his discharge from 
service.  The diagnoses included history of mood disorder, 
secondary to mild to moderate depression.  This statement 
does not, however, well ground this claim.  The fact that the 
appellant allegedly experienced depressive symptoms from 1963 
until 1972 does not mean that the current psychiatric 
disorder is related to his military service.  Even accepting 
the fact that he experienced depressive symptoms and has a 
history of a mood disorder, he does not currently have a mood 
disorder.  The VA examiner's statement indicates that the 
appellant has a history of a mood disorder, which means that 
he does not currently have this disorder, and that the 
depressive symptoms the appellant experienced as a result of 
his discharge from service resolved more than 25 years ago.  
There is no medical evidence suggesting that his prior mood 
disorder and/or depressive symptoms are somehow related to 
his current psychiatric disorder.  The VA examiner was clear 
that the appellant's current disorder is due to non-military 
stressors.

The appellant has not alleged experiencing continuity of 
psychiatric symptomatology since his military service.  In 
fact, his statements clearly show that his prior psychiatric 
symptomatology resolved in 1972.  As indicated above, there 
is no competent medical opinion of record showing that the 
current acquired psychiatric disorder is related to any prior 
symptoms he may have experienced.  Cf. Savage, 10 Vet. App. 
at 497.  Nexus is not shown by post-service continuity of 
symptoms.  The post-service complaints of psychiatric 
symptoms are too remote from each other to support a finding 
that they represent continuity of symptomatology.  The only 
complaints shown in the record are in 1973-74 and 1999. 

The Board notes that the appellant has also been diagnosed 
with a personality disorder, not otherwise specified.  
However, he is also not entitled to service connection for 
this condition.  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(1999).  Service connection may, however, be granted for the 
disability resulting from a superimposed disease or injury 
during military service.  See VAOPGCPREC 82-90 (O.G.C. Prec. 
82-90).  However, there is no evidence of a superimposed 
disease or injury during the appellant's military service 
that resulted in disability apart from the personality 
disorder.  The alleged inservice events do not constitute a 
"disease or injury," and, even if they did, no medical 
professional has indicated that the appellant's post-service 
personality disorder is etiologically related to these 
events.

The only evidence linking the appellant's current psychiatric 
disorder to his military service consists of his current 
statements.  However, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical diagnosis or causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that this claim is 
not well grounded.

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
appellant has not alleged that any medical records exist that 
would contain medical opinions associating the current major 
depression with his period of service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for an acquired psychiatric disorder is plausible, 
the claim must be denied as not well grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

